      Case 3:06-cv-00545-WHA Document 876-1 Filed 11/04/20 Page 1 of 3




 1    JEFFREY BOSSERT CLARK
             Acting Assistant Attorney General
 2    BRIGHAM J. BOWEN
             Assistant Branch Director
 3    INDRANEEL SUR
             indraneel.sur@usdoj.gov
 4           D.C. Bar No. 978017
             Trial Attorney
 5    United States Department of Justice
      Civil Division, Federal Programs Branch
 6    P.O. Box 883
      Washington, D.C. 20044
 7    Telephone: (202) 616-8488
      Facsimile: (202) 616-8470
 8
     Attorneys for Federal Defendants
 9

10

11                             UNITED STATES DISTRICT COURT
12                        NORTHERN DISTRICT OF CALIFORNIA
13                                                  )    CASE NO.: 3:06-cv-00545-WHA
           RAHINAH IBRAHIM,                         )
14                                                  )    DECLARATION OF
                                                    )    INDRANEEL SUR IN SUPPORT
15                Plaintiff,                        )    OF JOINT STIPULATED
           vs.                                      )    REQUEST TO HOLD CASE IN
16                                                  )    ABEYANCE PENDING
           DEPARTMENT OF HOMELAND                   )    IMPLEMENTATION OF
17         SECURITY, et al.,                        )    SETTLEMENT AGREEMENT
                                                    )    AND TO SET SETTLEMENT
18                                                  )    STATUS CONFERENCE
                  Defendants.                       )
19                                                  )
                                                    )
20

21         I, Indraneel Sur, declare as follows:
22         1.     I am one of the attorneys for the Federal Defendants in this action.
23         2.     I respectfully submit this declaration in support of the Joint Stipulated
24         Request to Hold this Case in Abeyance pending Implementation of the Settlement
25         Agreement and to Set a Settlement Status Conference, filed today (Joint Stipulated
26         Request). I have personal knowledge of the facts set forth in this Declaration. If
27

28
                                                         CASE NO.: 3:06-cv-00545-WHA
      ATTORNEY DECLARATION IN SUPPORT OF JOINT STIPULATED REQUEST TO HOLD CASE IN
        ABEYANCE PENDING IMPLEMENTATION OF SETTLEMENT AGREEMENT AND TO SET
                           SETTLEMENT STATUS CONFERENCE
     Case 3:06-cv-00545-WHA Document 876-1 Filed 11/04/20 Page 2 of 3




 1       called as a witness, I could and would testify competently to the matters set forth
 2       herein.
 3       3.     Plaintiff Rahinah Ibrahim (Plaintiff) and Defendants Department of
 4       Homeland Security et al. (Defendants) (together, the Parties) proposed, through the
 5       case management statement of July 22, 2020 (Dkt. 864), a briefing schedule on
 6       Plaintiff’s Renewed Motion for Attorney’s Fees and Costs in accordance with the en
 7       banc opinion of the United States Court of Appeals for the Ninth Circuit (Renewed
 8       Motion).
 9       4.     The Court issued an Order on August 6, 2020 endorsing the Parties’ proposed
10       briefing schedule on the Renewed Motion (Dkt. 866). Plaintiff then filed her
11       Renewed Motion on August 20, 2020 (Dkt. 869).
12       5.     The Court endorsed on September 10, 2020 the Parties’ proposed order
13       continuing the hearing on Plaintiff’s Renewed Motion to November 5, 2020, and
14       extending the briefing schedule (Dkt. 871). In stipulating and requesting that first
15       proposed order, the Parties explained that Defendants had made an offer for a
16       global settlement, and Plaintiff had accepted it. The Parties accordingly had a
17       settlement in principle, and needed additional time to draft a written agreement and
18       obtain final approval by the Department of Justice.
19       6.     The Court endorsed as modified on October 6, 2020 the Parties’ proposed
20       order further continuing the hearing on Plaintiff’s Renewed Motion to December 17,
21       2020, and extending the briefing schedule (Dkt. 874). In stipulating and requesting
22       that proposed order, the Parties explained that the Parties had reached agreement
23       on the written settlement agreement; Defendants needed to obtain final
24       authorization for the settlement from the Principal Deputy Associate Attorney
25       General; and, once final authorization was obtained, Defendants needed time to issue
26       payment pursuant to the settlement agreement.
27

28
                                               -2-
     ATTORNEY DECLARATION IN SUPPORT OF JOINT STIPULATED REQUEST TO HOLD CASE IN
       ABEYANCE PENDING IMPLEMENTATION OF SETTLEMENT AGREEMENT AND TO SET
                          SETTLEMENT STATUS CONFERENCE
     Case 3:06-cv-00545-WHA Document 876-1 Filed 11/04/20 Page 3 of 3




 1       7.     As the Parties explain in today’s Joint Stipulated Request: Since the events
 2       giving rise to this Court’s Order of October 6, 2020, Defendants have obtained final
 3       authorization for the executed settlement agreement from the Principal Deputy
 4       Associate Attorney General. Now that final authorization has been obtained,
 5       Defendants will need time to issue payment pursuant to the settlement agreement.
 6       8.     I have conferred with counsel for Plaintiff, by email and by telephone, at
 7       various times, including on November 4, 2020, regarding the proposed order
 8       submitted today, which, if it were to be endorsed by this Court, would hold this
 9       action in abeyance pending implementation of the settlement agreement, and would
10       set a settlement status conference. In part through those exchanges with counsel
11       for Plaintiff, the Parties have agreed to file the Joint Stipulated Request, to
12       respectfully ask this Court, under Civil Local Rules 6-2 and 7-12, to take those steps,
13       which would conserve resources and facilitate the Parties’ efforts to carry out the
14       terms of the settlement.
15       9.     Since the United States Supreme Court on October 15, 2019 denied review of
16       the judgment of the Ninth Circuit in this case, the Parties have sought two
17       extensions of time, which this Court granted, as noted in Paragraphs 5 and 6 above.
18

19       I declare under penalty of perjury that the foregoing is true and correct. Executed
20       this 4th day of November 2020, at Washington, District of Columbia.
21

22                                           By: /s/ Indraneel Sur
                                                 INDRANEEL SUR
23

24

25

26

27

28
                                                -3-
     ATTORNEY DECLARATION IN SUPPORT OF JOINT STIPULATED REQUEST TO HOLD CASE IN
       ABEYANCE PENDING IMPLEMENTATION OF SETTLEMENT AGREEMENT AND TO SET
                          SETTLEMENT STATUS CONFERENCE
